PER CURIAM.
Defendants have appealed from a judgment based on a verdict rendered against them in a negligence action. The appellants raise a number of questions, including contentions that the verdict lacks evidentiary support and that the court erred in certain rulings on evidence and in the jury charges. We have examined and considered the record and briefs in the light of appellants’ contentions and conclude that no reversible error has been demonstrated; whereupon the judgment should be and hereby is
Affirmed.